ATTORNEY GENERAL OF TEXAS
                                            GREG       ABBOTT




                                                March 4, 2009



The Honorable Rob Eissler                           Opinion No. GA-0698
Chair, Committee on Public Education
Texas House of Representatives                      Re: Consequences attending a legislator's announcement
Post Office Box 2910                                of his candidacy for Governor during the first year of a
Austin, Texas 78768-2910                            two-year term (RQ-0736-GA)

Dear Representative Eissler:

        You have requested that we answer the questions submitted by your colleague,
Representative Leo Berman, former chair of the Committee on Elections. We were asked whether
a legislator serving in the Texas House of Representatives must immediately resign that position
after announcing his candidacy for Governor during the first year of a two-year term.! Multiple
provisions within the Texas Constitution restrict certain officials from running for one elected office
while serving a term in another office. For example, no person holding a "lucrative office" in state
or federal government or in a foreign government is eligible for the Legislature during the term for
which that person is elected or appointed. TEX. CONST. art. III, § 19. Similarly, certain district and
county officials, upon announcing their candidacy for any other office, must resign the current office
.held. TEX. CONST. art. XVI, § 65(b). However, we find no constitutional or statutory authority that
prohibits a legislator from running for Governor while continuing to serve as a legislator.

        Texas law presumes that individuals are eligible to run for and hold office. See Wentworth
v. Meyer, 839 S.W.2d 766, 768 (Tex. 1992) ("[W]e are bound to decide in favor of eligibility
whenever possible ...."). Given the lack ofconstitutional and statutory provisions restricting a state
legislator from running for Governor, a legislator is not legally required to resign from that position
upon announcing his or her candidacy for Governor.

       We were also asked about the implications of a legislator announcing "the formation of
an exploratory committee to consider a candidacy for [G]overnor during the first year of the
two-year term." See Request Letter at 1. No Texas statutes speak to the formation ofan exploratory
committee or otherwise address consequences that may result from the formation ofone. However,
because we conclude that a legislator is not required to resign from office upon announcing his or
her candidacy for Governor, a legislator is likewise not required to resign while exploring a possible
candidacy for Governor.


        lRequest Letter at 1 (available at http://www.texasattomeygenera1.gov).
The Honorable Rob Eissler - Page 2             (GA-0698)




                                       SUMMARY

                       A legislator serving in the Texas House of Representatives
               who announces his or her candidacy for Governor during the first year
               of a two-year term is not required to resign from service in the House
               ofRepresentatives. Because a legislator is not required to resign from
               office upon announcing his .or her candidacy for Governor, a
               legislator is likewise not required to resign while exploring a possible
               candidacy for Governor.




ANDREW WEBER
First Assistant Attorney General

JONATHANK. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee